IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


M.A. AND H.A.                                 : No. 114 MM 2020
                                              :
                                              :
              v.                              :
                                              :
                                              :
DIOCESE OF SCRANTON, BISHOP                   :
JAMES TIMLIN, AND BISHOP JOSEPH               :
BAMBERA                                       :
                                              :
                                              :
PETITION OF: DIOCESE OF SCRANTON              :


                                      ORDER



PER CURIAM

      AND NOW, this 14th day of August, 2020, the Application for Leave to Supplement

is GRANTED, and the Application for Extraordinary Relief and Stay and the Application

for Oral Argument are DENIED.